

116 SRES 508 ATS: Commemorating the 150th anniversary of the historic seating of Hiram Rhodes Revels as the first African American United States Senator.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 508IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Wicker (for himself, Mr. Alexander, Ms. Baldwin, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mr. Graham, Mr. Grassley, Mr. Hawley, Mr. Heinrich, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mrs. Loeffler, Mr. Manchin, Mr. Menendez, Mr. Moran, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Ms. Smith, Mr. Tester, Mr. Tillis, Mr. Udall, Mr. Van Hollen, Mr. Warner, Mr. Whitehouse, Mr. Wyden, Mr. Young, Mr. Rounds, and Mr. Bennet) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the 150th anniversary of the historic seating of Hiram Rhodes Revels as the first African American United States Senator.Whereas Hiram Rhodes Revels (referred to in this preamble as Hiram Revels) was born a free African American on September 27, 1827, in Fayetteville, Cumberland County, North Carolina;Whereas Hiram Revels understood the importance of education from an early age in North Carolina, where he received a secondary school education at a school run by a free black woman;Whereas, after being denied the ability to advance his education in North Carolina, Hiram Revels attended postsecondary schools where he cultivated his faith, including Beech Grove Quaker Seminary in Union County, Indiana, Darke County Seminary in Ohio, and, later, Knox College in Galesburg, Illinois;Whereas Hiram Revels served as an ordained minister to African Methodist Episcopal congregations across the United States, including congregations in Maryland and Missouri, which were both slave States at the time of his service;Whereas Hiram Revels, a talented orator and preacher, practiced and promoted his faith, which informed and encouraged his efforts to advance education for free African Americans;Whereas Hiram Revels—(1)was dedicated to the fight for freedom;(2)served in the military;(3)aided in the recruitment of members for regiments of the United States Colored Troops, including 2 regiments established in Maryland and 1 regiment established in Missouri; and(4)served as the chaplain for members of the United States Colored Troops in Vicksburg, Mississippi, in 1864;Whereas Hiram Revels courageously stepped forward to engage in civic life in the aftermath of the Civil War by serving as—(1)an alderman for Natchez, Mississippi, in 1868;(2)a Mississippi State senator in 1870; and(3)the Secretary of State ad interim of Mississippi in 1873;Whereas the State legislature of Mississippi elected Hiram Revels to fill a vacancy in 1 of its 2 seats in the United States Senate with 1 year remaining on the term of the seat;Whereas, despite challenges to his credentials, Hiram Revels was seated in the United States Senate on February 25, 1870, becoming the first African American to serve as a Member of Congress;Whereas Hiram Revels represented Mississippi in the United States Senate for a period of 1 year from February 25, 1870, until March 3, 1871;Whereas Hiram Revels was the first of only 10 African American Senators to serve among the nearly 2,000 men and women who have served as Senators in the history of the United States Senate as of the date of introduction of this resolution;Whereas Hiram Revels was a Reconstruction era Republican Senator who helped to advance the United States, including in education, military service, civic engagement, and community service;Whereas February 25, 2020, marks the 150th anniversary of the United States Senate—(1)rejecting the challenges to the credentials of Hiram Revels; and (2)voting 48 to 8 to seat Hiram Revels as the first African American to serve in Congress;Whereas, following his engagement in civic life, Hiram Revels—(1)served as the first president of Alcorn Agricultural and Mechanical College in Claiborne County, Mississippi, which was the first African American land grant college in the United States; and(2)later taught theology and served as a member of the Board of Trustees at Rust College, formerly known as Shaw College, in Holly Springs, Mississippi;Whereas Hiram Revels died on January 16, 1901, in Aberdeen, Mississippi and was laid to rest in Hill Crest Cemetery in Holly Springs, Mississippi; andWhereas the life and service of Hiram Rhodes Revels remain a symbol of the ideals of the United States, including the principle that all men are created equal: Now, therefore, be itThat the Senate—(1)honors the life, accomplishments, and legacy of Hiram Rhodes Revels;(2)recognizes the commitment of Hiram Rhodes Revels to fighting for equality and social justice;(3)celebrates the legacy that Hiram Rhodes Revels left to guide and inspire future generations; and(4)commemorates the 150th anniversary of the historic seating of Hiram Rhodes Revels as the first African American United States Senator. 